Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT

SETTLEMENT AGREEMENT (this “Agreement”), dated as of June 7, 2010 is entered
into by and among:

(a) Ambac Assurance Corporation, a Wisconsin-domiciled insurance company
(“AAC”);

(b) Ambac Credit Products, LLC, a Delaware limited liability company (“ACP”);

(c) Ambac Financial Group, Inc., a Delaware corporation (“AFGI”); and

(d) The Persons listed on Schedule A hereto, each of which has become a Party to
this Agreement on the date hereof pursuant to the execution of a joinder
agreement in the form attached hereto as Exhibit A (each, a “Joinder Agreement”)
and delivery of such joinder agreement to AAC (each individually, a “Policy
Beneficiary” and collectively, the “Policy Beneficiaries”).

Capitalized terms used in this Agreement shall have the meanings set forth in
Section 1.01 hereof.

RECITALS

WHEREAS, the Policy Beneficiaries are beneficiaries of financial guaranty
insurance policies issued by AAC; and

WHEREAS, the parties hereto have been in ongoing negotiations regarding a
comprehensive settlement with respect to certain obligations under such policies
and related matters.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements contained herein, and for other fair and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. For purposes of this Agreement:

“AAC” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“AAC Surplus Notes” means the 5.1% Surplus Notes scheduled to mature on the 10th
anniversary of the Closing Date, issued at the Closing to certain of the
Commuting Policy Beneficiaries solely as set forth on the ABS CDO Consideration
Schedule, in the form attached hereto as Exhibit B.

“ABS CDO CDSs” means each of the CDSs between a Policy Beneficiary and ACP that
are guaranteed by AAC and reference asset backed securities collateralized debt
obligations and are listed as a “Commuted Transaction” on the ABS CDO
Consideration Schedule.

“ABS CDO Consideration Schedule” means that certain Schedule dated as of June 3,
2010 and delivered by FTI Consulting, Inc. to AAC and each of the Commuting
Policy Beneficiaries that signs a Commutation Agreement pertaining to ABS CDO
CDSs, which sets forth on an anonymous, transaction-by-transaction basis (with
such transactions not grouped together, even on an anonymous basis, on a Policy
Beneficiary-by-Policy Beneficiary basis), the Liability Appraiser Base Case, the
Liability Appraiser Stress Case and the Liability Appraiser Market Value, and
the related Commutation Consideration (and calculation thereof) for each of the
ABS CDO CDSs. The information on the ABS CDO Consideration Schedule has been
provided by FTI Consulting, Inc., confirmed by AAC and, with respect to each ABS
CDO CDS to which a Commuting Policy Beneficiary is a party, confirmed by such
Commuting Policy Beneficiary.

“ACP” has the meaning set forth in the Preamble.

“Action” means any judicial, administrative or arbitral action, suit, or
proceeding by or before any Governmental Authority.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the specified Person. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “controlled” have meanings correlative
thereto. For the avoidance of doubt, no Person will be deemed to control another
Person by virtue of acting in an agency, advisory, asset management, investment
management, fiduciary or similar capacity.

“AFGI” has the meaning set forth in the Preamble.

“Allocated Share” means, with respect to a Commuting Policy Beneficiary, the
arithmetic average of the percentage of total losses (out to three decimal
places) under each of the Liability Appraiser Base Case, the Liability Appraiser
Stress Case and the Liability Appraiser Market Value attributable to such
Commuting Policy Beneficiary’s ABS CDO CDSs, in each case as set forth on the
ABS CDO Consideration Schedule.

 

2



--------------------------------------------------------------------------------

“Ambac Parties” means AAC, ACP and AFGI.

“Ambac UK” means Ambac Assurance UK Limited, a United Kingdom-domiciled
insurance company.

“Ambac UK Reinsurance Agreement” means that certain Amended and Restated 1997
Reinsurance Agreement between Ambac UK (f/k/a Ambac Insurance UK Ltd.) and AAC
(f/k/a Ambac Indemnity Corp.) dated November 17, 2009.

“Amended CDSs” has the meaning set forth in Section 3.06.

“Ancillary Agreements” means (i) the Commutation Agreements, (ii) the AAC
Surplus Notes and the related Fiscal Agency Agreement, (iii) the Tax Sharing
Agreement, (iv) the SL Agreement, (v) the Charter Amendment, (vi) all other
documents, instruments and other agreements executed (or, when referred to prior
to the Closing, to be executed at the Closing) in connection with this Agreement
as contemplated hereby (other than the agreement between AAC and OCI
contemplated by Section 2.03(c)(ix) or any agreement with a Policy Beneficiary
relating to the purchase, repurchase or call of AAC Surplus Notes, as
contemplated by Section 3.04(l)).

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which banks are required or authorized by Law to be closed in New York.

“CDS” means a credit default swap.

“Charter Amendment” means the amended and restated articles of incorporation of
AAC in the form attached hereto as Exhibit C.

“Closing” has the meaning set forth in Section 2.02.

“Closing Date” means the date of the Closing.

“Common Advisors” mean Davis Polk & Wardwell LLP, Godfrey & Kahn, SC and FTI
Consulting, Inc.

“Commutation Agreement” means each Commutation Agreement by and among the Ambac
Parties and each Commuting Policy Beneficiary in the form attached hereto as
Exhibit D (with variations as provided in such form), executed and delivered
(or, when referred to prior to the Closing, contemplated hereby to be executed
and delivered) at the Closing.

 

3



--------------------------------------------------------------------------------

“Commutation Consideration” means, with respect to any Commuting Policy
Beneficiary:

(a) with respect to the ABS CDO CDSs (and related financial guaranty insurance
policies), such Commuting Policy Beneficiary’s Allocated Share of cash in the
aggregate amount of $2.6 billion; plus

(b) with respect to the ABS CDO CDSs (and related financial guaranty insurance
policies), such Commuting Policy Beneficiary’s Allocated Share of $2.0 billion
in original principal amount of AAC Surplus Notes; plus

(c) if such Commuting Policy Beneficiary is commuting a policy referred to on
Schedule B hereto on the Closing Date (it being understood that such policies
cover certain non-ABS CDO transactions), an amount equal to the amount set forth
opposite such policy on Schedule B hereto.

“Commuting Policy Beneficiary” means each Policy Beneficiary listed on the
schedule marked “Commuting Policy Beneficiary Schedule – Execution Copy” dated
as of June 3, 2010 and delivered by FTI Consulting, Inc. to AAC, Davis Polk &
Wardwell LLP and Godfrey & Kahn, SC.

“Cooperation Agreement” means that certain Cooperation Agreement dated as of
March 24, 2010 by and between the Segregated Account and AAC.

“Everspan” means Everspan Financial Guarantee Corp., a Wisconsin-domiciled
insurance company.

“Financial Reporting Package” means the financial reports and other information
set forth in Schedule C hereto.

“Fiscal Agency Agreement” means the fiscal agency agreement in the form attached
hereto as Exhibit E, relating to the AAC Surplus Notes.

“Forbearance Agreement” means that certain Forbearance and Standstill Agreement
dated as of March 24, 2010 among AAC, ACP, OCI and the Policy Beneficiaries
signatory thereto, as amended prior to the date hereof.

“GA Remediation Action” means any remediation, commutation, synthetic
commutation, settlement, release or termination, any amendment or restructuring
as a loss mitigation or value preservation effort or transaction, or any other
similar loss mitigation or value preservation effort or transaction by AAC or
its Affiliates with respect to an obligation of the General Account that either
(A) involves the issuance, incurrence or assumption by AAC or any of its
Subsidiaries of less than or equal to $10,000,000 in face amount of Surplus
Notes, policies or other obligations (measured on an individual or, in the case
of related series of transactions, on an aggregate basis) or (B) satisfies the
OCI Approval Standard.

 

4



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“General Account” means the general account of AAC.

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award issued or entered by or with any
Governmental Authority.

“Intercompany Agreements” means (i) all of the agreements or other arrangements
between or among any of AAC or its Subsidiaries and their respective Affiliates
in existence on the date hereof and (ii) such other agreements and arrangements
between or among any of AAC or its Subsidiaries and their respective Affiliates
entered into after the date hereof that satisfies the OCI Approval Standard.

“Joinder Agreement” has the meaning set forth in the Preamble.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule (including any rules regarding
discovery), code, order, requirement or rule of law (including common law).

“Legal Opinion” means a written opinion by Dewey & LeBoeuf LLP, in the form
attached hereto as Exhibit F1.

“Liability Appraiser” means that firm engaged by Davis Polk & Wardwell LLP (in
its capacity as counsel to the Policy Beneficiaries) and AAC (on behalf of
itself and its Affiliates) pursuant to that certain Advisory Services Agreement
dated as of January 8, 2010.

“Liability Appraiser Base Case” means the “Base Case Losses” with respect to the
insured tranches of collateralized debt obligations underlying all ABS CDO CDSs
as determined by the Liability Appraiser as of October 31, 2009 and set forth on
the ABS CDO Consideration Schedule.

“Liability Appraiser Stress Case” means the “Stress Case Losses” with respect to
the insured tranches of collateralized debt obligations underlying all ABS CDO
CDSs as determined by the Liability Appraiser as of October 31, 2009 and set
forth on the ABS CDO Consideration Schedule.

“Liability Appraiser Market Value” means the “Market Value Losses” as determined
by the Liability Appraiser by subtracting the “Market Value” (as determined

 

5



--------------------------------------------------------------------------------

by the Liability Appraiser) of the insured tranches of the collateralized debt
obligations underlying all ABS CDO CDSs from the current notional exposure
thereof, calculated as of October 31, 2009 and set forth on the ABS CDO
Consideration Schedule.

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease or similar encumbrance.

“Material Intercompany Agreement” means each Intercompany Agreement (or group or
series of related Intercompany Agreements as contemplated by Wis. Admin. Code
Ins. § 40.04(4)) (i) entered into other than in the ordinary course of business
(where the ordinary course of business, for the avoidance of doubt, shall
include policies, indemnitees, guarantees or other contractual arrangements
entered into in connection with the issuance of policies) that requires cash
payments or asset transfers by AAC of amounts in excess of $15,000,000 in any
twelve-month period or (ii) pursuant to which either AAC or any Subsidiary is
obligated to make payments or transfer assets to an Affiliate (other than to AAC
or any wholly-owned Subsidiary (other than Ambac UK)).

“Moody’s” means Moody’s Investors Services, Inc.

“Note Amendment” has the meaning set forth in Section 3.07.

“OCI” means the Office of the Commissioner of Insurance of the State of
Wisconsin.

“OCI Approval Standard” shall be satisfied with respect to any matter, action or
transaction if OCI has determined in its sole and absolute discretion that such
matter, action or transaction does not violate the law, is reasonable and fair
to the interests of AAC, and protects and is equitable to the interests of AAC
policyholders generally. Matters, actions or transactions that require cash
payments or asset transfers by AAC or one of its Subsidiaries of amounts less
than $15,000,000 in any twelve-month period and involve the incurrence of
obligations or commitments of less than $15,000,000 (in each case, measured per
matter, action or transaction or, in the case of related matters, actions or
transactions, in the aggregate) and, in the case of Section 3.04(e)(iii), less
than $50,000,000 in any twelve-month period, shall be deemed to have satisfied
such standard.

“Other Seg Account Policy Notes” means Surplus Notes (other than the AAC Surplus
Notes, the RMBS Surplus Notes and the SL Surplus Notes), issued to satisfy
claims made under policies in the Segregated Account on a pay as you go basis in
accordance with the Segregated Account Rehabilitation Plan approved by the
Rehabilitator or the Rehabilitation Court pursuant to Wis. Stat. § 645.33(5).

“Party” or “Parties” means any party or all parties, as applicable, to this
Agreement.

 

6



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens for taxes not yet due and payable or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the financial statements of AAC or the
Segregated Account in accordance with GAAP or SAP, as applicable, (b) statutory
Liens of landlords, (c) Liens of carriers, warehousemen, mechanics, materialmen
and repairmen incurred in the ordinary course of business consistent with past
practice, (d) in the case of real property, zoning, building, or other
restrictions, variances, covenants, rights of way, encumbrances, easements and
other minor irregularities in title, none of which, individually or in the
aggregate, (i) interfere in any material respect with the present use of or
occupancy of the affected parcel by the Ambac Parties, (ii) have more than an
immaterial effect on the value thereof or its use, or (iii) would impair the
ability of such parcel to be sold for its present use, (e) Liens securing
obligations arising as a result of any actions under or pursuant to the RMBS
Remediation Plan, the SL Remediation Plan, the SA Remediation Plan or any GA
Remediation Action, (f) Liens incurred directly in connection with AAC’s and
Ambac Capital Funding, Inc.’s obligations under the guaranteed investment
contracts entered into by Ambac Capital Funding, Inc. and in connection with
futures contracts and swap agreements entered into by Ambac Financial Services,
LLC, (g) Liens incurred pursuant to the Secured Note, (h) Liens existing on the
date hereof, (i) other Liens (X) incurred in the ordinary course of business,
(Y) securing obligations (other than Surplus Notes) not prohibited under this
Agreement and (Z) on property posted as collateral having an aggregate fair
market value of not more than $50,000,000 (disregarding any property posted as
collateral on the date hereof (so long as the relevant collateral arrangement
continues to exist)), (j) Liens in favor of wholly-owned Subsidiaries granted in
the ordinary course of business, (k) Liens that satisfy the OCI Approval
Standard and (l) Liens by Affiliates in favor of AAC.

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan of Operation” means the Plan of Operation for the Segregated Account of
Ambac Assurance Corporation attached as Tab 1 to the Verified Petition for Order
of Rehabilitation filed on March 24, 2010 in the Rehabilitation Court as part of
the Rehabilitation Proceeding, as amended from time to time.

“Policy Beneficiary” has the meaning set forth in the Preamble.

“Qualified” means a person, as reasonably determined by AAC, who has the
personal characteristics of independence, integrity, high personal and
professional ethics, sound business judgment, and the relevant experience and
ability and willingness to commit sufficient time to serving on the board of
directors of AAC.

“Rehabilitation Court” means the Dane County Circuit Court in the State of
Wisconsin.

 

7



--------------------------------------------------------------------------------

“Rehabilitation Proceeding” means the proceeding commenced in the Rehabilitation
Court with the caption “In the Matter of the Rehabilitation of: Segregated
Account of Ambac Assurance Corporation,” Case No. 10-CV-1576.

“Rehabilitator” means the rehabilitator of the Segregated Account, appointed by
the Rehabilitation Court, and such rehabilitator’s successors.

“Reinsurance Agreement” means that certain Aggregate Excess of Loss Reinsurance
Agreement, dated as of March 24, 2010, by and between the Segregated Account and
AAC.

“Released Matters” has the meaning set forth in Section 6.09(c).

“Released Party” has the meaning set forth in Section 6.09(c).

“Representatives” means, with respect to any Party, such Party’s directors,
officers, partners, principals, members, employees, attorneys, agents,
accountants, auditors, advisors, sub-contractors and each Person, if any, who
controls such Party or any such other Person or entity.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other equity
interest of AAC or any Subsidiary of AAC (other than those payable or
distributable solely to AAC or any wholly-owned Subsidiary of AAC (other than
Ambac UK)) now or hereafter outstanding, except a dividend payable solely in
shares of a class of stock or other equity interest to the holders of that
class, (b) any redemption, conversion, exchange, retirement or similar payment,
purchase or other acquisition for value (whether for cash, assets or other
consideration, other than payments made with common equity or non-redeemable
preferred stock issued by AAC), direct or indirect, of any shares of any class
of stock or other equity interests of AAC or any of its Subsidiaries (other than
those payable or distributable solely to AAC or any wholly-owned Subsidiary of
AAC (other than Ambac UK)) now or hereafter outstanding, (c) investments by AAC
or its Subsidiaries in any other Person (including loans to, or guarantees of
obligations of, such Person), including any such investment by AAC or any
Subsidiary of AAC in any Subsidiary of AAC, (d) any management or service fee
to, or payment to reimburse expenses of, any Affiliate of AAC except pursuant to
any Intercompany Agreement permitted hereby or any Ancillary Agreement and
except for reimbursement of legal or administrative expenses of wholly-owned
Subsidiaries and (e) any payment by AAC or its Subsidiaries on any other Surplus
Notes or any class of obligations of AAC that, in each case, ranks junior to the
AAC Surplus Notes but senior to the stock or other equity interests issued by
AAC or any redemption, conversion, exchange, retirement or similar payment,
purchase or other acquisition for value (whether for cash, assets or other
consideration other than payments made with common equity or non-redeemable
preferred stock issued by AAC), direct or indirect, of any such Surplus Note or
class of obligations.

 

8



--------------------------------------------------------------------------------

“Restructuring” means: (a) the commutation of CDSs and other transactions and
financial guaranty insurance policies and mutual releases and other agreements
pursuant to the Commutation Agreements as provided in Section 2.01 hereof,
including the payment of the cash commutation payments and the issuance of AAC
Surplus Notes in connection therewith, (b) the Plan of Operation and the
consummation of the transactions contemplated thereby, (c) the adoption of the
Charter Amendment and (d) the other transactions expressly contemplated by this
Agreement and the Ancillary Agreements, including the restructuring of the SL
Obligations.

“RMBS” means residential mortgage backed securities.

“RMBS Obligations” means the Segregated Account’s payment obligations under the
financial guaranty insurance policies issued by it on bonds, certificates, notes
or other securities payable solely from RMBS assets.

“RMBS Remediation Plan” means (a) the payment of RMBS Obligations on a pay as
you go basis in accordance with the Segregated Account Rehabilitation Plan
approved by the Rehabilitation Court pursuant to Wis. Stat. § 645.33(5) and
(b) other remediation, commutation, synthetic commutation, settlement, release
or termination, any amendment or restructuring as a loss mitigation or value
preservation effort or transaction or any other similar loss mitigation or value
preservation efforts or transactions by AAC or its Affiliates with respect to
RMBS Obligations, including litigation related to any alleged breaches of
representations and warranties, commutations and restructurings, and purchases
of RMBS Obligations, including a possible tender offer for the RMBS Obligations
but not the underlying RMBS (other than through a synthetic commutation pursuant
to which AAC does not directly acquire such RMBS)), in each case if and to the
extent such actions or transactions are approved by the Rehabilitator or the
Rehabilitation Court, or satisfy the OCI Approval Standard.

“RMBS Surplus Notes” means Surplus Notes issued pursuant to the RMBS Remediation
Plan.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SA Remediation Plan” means remediation, commutation, synthetic commutation,
settlement, release or termination, any amendment or restructuring as a loss
mitigation or value preservation effort or transaction, or any other similar
loss mitigation or value preservation efforts or transactions by AAC or its
Affiliates with respect to Segregated Account payment obligations (other than
(i) the RMBS Obligations or (ii) the SL Obligations (to the extent in the
Segregated Account)) if and to the extent such actions or transactions are
approved by the Rehabilitator or the Rehabilitation Court, or satisfy the OCI
Approval Standard.

 

9



--------------------------------------------------------------------------------

“SAP” means statutory accounting principles for insurance companies in the State
of Wisconsin.

“Section 3.04 Benefited Parties” has the meaning set forth in Section 3.04.

“Secured Note” means that certain Secured Note, dated as of March 24, 2010, from
AAC to the Segregated Account.

“Securities Act” means the Securities Act of 1933, as amended.

“Segregated Account” means the segregated account of AAC established under Wis.
Stat. § 611.24(2) by AAC on March 24, 2010.

“Segregated Account Rehabilitation Plan” means a plan of rehabilitation for the
Segregated Account submitted or to be submitted by the Rehabilitator for
approval by the Rehabilitation Court pursuant to Wis. Stat. § 645.33(5).

“SL Agreement” means that certain agreement to be executed and delivered at the
Closing by AAC and the Policy Beneficiary identified therein with respect to the
potential commutation or synthetic commutation, amendment, restructuring or
other treatment of certain bonds, certificates, notes or other securities that
are the subject of SL Obligations.

“SL Obligations” means AAC’s payment obligations under financial guaranty
insurance policies and surety bonds issued by AAC on, or in connection with,
bonds, certificates, notes or other securities payable principally from assets
consisting of student loans and the proceeds thereof.

“SL Remediation Plan” means (a) the payment of certain SL Obligations on a pay
as you go basis in accordance with the Segregated Account Rehabilitation Plan
and (b) the remediation, commutation, synthetic commutation, settlement, release
or termination, amendment or restructuring as a loss mitigation or value
preservation effort or transaction, or any other similar loss mitigation or
value preservation treatment of certain SL Obligations (i) as provided in the SL
Agreement (or any other post-Closing agreement or arrangement) with respect to
SL Obligations that are not in the Segregated Account or (ii) with respect to SL
Obligations that are in the Segregated Account, which in each case may include
purchases of SL Obligations or related insured obligations, including a possible
tender offer, in each case, if and to the extent such actions or transactions
are approved by the Rehabilitator or the Rehabilitation Court, or satisfy the
OCI Approval Standard.

“SL Surplus Notes” means Surplus Notes issued pursuant to the SL Remediation
Plan.

 

10



--------------------------------------------------------------------------------

“Statement of Intent” means that Statement of Intent executed by OCI and AAC (on
behalf of itself and its Affiliates) on March 24, 2010.

“Subsidiary” or “Subsidiaries” means, with respect to a specified Person, any
corporation, partnership, limited partnership, limited liability company or
other entity as to which the specified Person, directly or indirectly (including
through one or more Subsidiaries), owns a majority of the outstanding shares of
stock or other ownership interests having voting power under ordinary
circumstances to elect directors of such corporation or other Persons performing
similar functions for such entity.

“Surplus Notes” means surplus or contribution notes (or other similar securities
that are preferred to common or preferred equity but junior in right of payment
to indebtedness (other than surplus notes) and policy obligations), issued by
AAC out of the General Account in the case of the AAC Surplus Notes or out of
the General Account or the Segregated Account in the case of any other such
surplus or contribution notes (or other such similar securities), including the
Other Seg Account Policy Notes, the SL Surplus Notes and the RMBS Surplus Notes.

“Tax Sharing Agreement” means the tax sharing agreement among AFGI and certain
of its Affiliates, dated as of the Closing Date in the form attached hereto as
Exhibit G.

“Transactions” means all transactions contemplated by this Agreement and the
Ancillary Agreements.

“Unaffiliated” means a person, as reasonably determined by AAC, who
(i) qualifies as an independent director on the board of directors of AAC under
the listing standards of the New York Stock Exchange, (ii) is not an officer or
employee of AAC, or a director, officer or employee of any Affiliate of AAC and
(iii) immediately prior to his appointment is not a director of AAC.

“Unaffiliated Qualified Director” means a director of AAC who is Unaffiliated
and Qualified. Unaffiliated Qualified Directors for this purpose shall not
include any director appointed solely by the vote of AAC’s preferred
shareholders.

“Wisconsin Legal Opinion” means a written opinion by DeWitt Ross & Stevens S.C.,
in the form attached hereto as Exhibit F2.

Section 1.02. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule or
Exhibit to, this Agreement unless otherwise indicated;

 

11



--------------------------------------------------------------------------------

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws;

(h) references to a Person are also to its successors and permitted assigns;

(i) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and

(j) references to “agreements” and words of similar import refer to those
agreements as they are amended from time to time in accordance with their
respective terms.

ARTICLE 2

CLOSING TRANSACTIONS

Section 2.01. Commutation of Certain Swaps and Policies and Mutual Releases. At
the time of the Closing, the Ambac Parties and each Commuting Policy Beneficiary
shall enter into a Commutation Agreement providing for (a) the termination of
certain CDSs and other transactions between such Policy Beneficiary and ACP as
specified in such Commutation Agreement and (b) to the extent specified in the
relevant Commutation Agreement, the termination or modification of certain
insurance policies issued by AAC to or for the benefit of such Commuting Policy
Beneficiary, in exchange for (x) the delivery to such Commuting Policy
Beneficiary at the Closing of such Commuting Policy Beneficiary’s Commutation
Consideration and (y) the mutual releases and other agreements, as therein
provided.

 

12



--------------------------------------------------------------------------------

Section 2.02. Closing. The closing of the transactions that are the subject of
this Agreement (the “Closing”) will be held at the offices of Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, immediately upon the
satisfaction or waiver of all conditions to the obligations of the Parties set
forth in Article 4 (other than those conditions anticipated to occur at the
Closing). All of the actions to be taken at the Closing will be deemed to occur
simultaneously.

Section 2.03. Closing Deliveries by the Ambac Parties.

(a) At the Closing, the Ambac Parties shall deliver or cause to be delivered to
each Policy Beneficiary the related Commutation Agreement (if applicable) with
such Policy Beneficiary executed by the Ambac Parties together with (i) the
Commutation Consideration (if applicable) required to be delivered thereunder at
the Closing and (ii) the premiums and other payments contemplated to be returned
to such Policy Beneficiary by Section 3(b) of the Forbearance Agreement.

(b) At the Closing, the Ambac Parties shall deliver or cause to be delivered to
each Policy Beneficiary payment in full of all reasonable fees and expenses of
such Policy Beneficiary’s external legal counsel and other professionals
incurred in connection with matters relating to the Restructuring for which
invoices (including hours and rates used in calculating fee amounts) have been
delivered to the Ambac Parties prior to the Closing, subject to an aggregate cap
for all Policy Beneficiaries of $15 million; provided that, to the extent such
fees and expenses are in excess of $15 million, the Policy Beneficiaries shall
determine how the $15 million payment by the Ambac Parties shall be allocated;
provided, further, that the reasonable fees and expenses of Davis Polk &
Wardwell LLP, FTI Consulting, Inc. and Godfrey & Kahn, SC shall be paid in full
at the Closing and shall not be counted against such cap; provided, further,
that, for the avoidance of doubt, and notwithstanding the definition of
Restructuring, the costs, fees and expenses that the Ambac Parties agree to pay
in connection with the potential commutation or restructuring of SL Obligations
pursuant to any SL Agreement shall not be counted against such cap.

(c) At the Closing, the Ambac Parties shall deliver or cause to be delivered to
the Policy Beneficiaries:

(i) a true and complete copy, certified by the Secretary or Director of each of
the Ambac Parties, of the resolutions duly and validly adopted by the board of
directors of each of the Ambac Parties evidencing its authorization of the
execution and delivery of this Agreement and the Ancillary Agreements to which
it is a party and the consummation of the Transactions;

(ii) a certificate signed by the chief financial officer of AAC (A) to the
effect set forth in Section 4.02(a) hereof and (B) stating that, as of the
Closing after giving effect to the Transactions, the pro forma assets,
liabilities and policy obligations of AAC, restated as of December 31, 2009, are
substantially as set forth in Schedule E hereto;

 

13



--------------------------------------------------------------------------------

(iii) the Legal Opinion;

(iv) the Wisconsin Legal Opinion;

(v) the Charter Amendment (which shall have become effective and shall remain in
full force and effect as of the Closing);

(vi) the executed Tax Sharing Agreement;

(vii) the executed Fiscal Agency Agreement;

(viii) the executed SL Agreement;

(ix) a copy of an executed agreement between AAC and OCI pursuant to which AAC
agrees to make publicly available the Financial Reporting Package as
contemplated by Section 3.10 hereof; and

(x) evidence of receipt and effectiveness of all consents, licenses, approvals,
non-disapprovals and other authorizations, and the filings, set forth in
Schedule F hereto, including a copy of OCI’s approval or non-disapproval of
those of the Transactions scheduled to occur on or before the Closing.

Section 2.04. Closing Deliveries by the Policy Beneficiaries. At the Closing,
each Commuting Policy Beneficiary shall deliver to the Ambac Parties the
Commutation Agreement to which such Commuting Policy Beneficiary is a party,
executed by such Policy Beneficiary.

ARTICLE 3

ADDITIONAL AGREEMENTS

Section 3.01. Confidentiality. Each Ambac Party covenants to each Policy
Beneficiary that, notwithstanding anything to the contrary herein, the identity
of such Policy Beneficiary shall not be disclosed (other than as disclosed
(i) prior to the date hereof to a reinsurer of AAC, or (ii) to a reinsurer of
AAC on or after the date hereof, to the extent such disclosure is necessary for
AAC to obtain payment (with respect to the Commutation Consideration or amounts
due under the Ancillary Agreements) under its existing reinsurance agreements
and such reinsurer is subject to confidentiality restrictions prohibiting it
from disclosing such information to third parties, subject to customary
exceptions) as a participant in the Restructuring, in relation to the terms of
the Restructuring as they apply individually and particularly to such Policy
Beneficiary or in relation to any particular transaction (including swap
transactions), policies or other

 

14



--------------------------------------------------------------------------------

agreements to which an Ambac Party is (or was) a party or any of the terms
thereof, except (x) with such Policy Beneficiary’s prior written consent, which
consent may be withheld for any reason, or (y) to the extent such information
becomes public other than due to a breach by any Ambac Party of this
Section 3.01 or any other confidentiality agreement or obligation to which such
party is subject. Each of the Ambac Parties acknowledges that such information
consists of trade secrets and/or confidential commercial information, in each
case that, if disclosed, would cause substantial injury to the competitive
position of the relevant Policy Beneficiary. Notwithstanding the foregoing, an
Ambac Party may disclose the identity of a Policy Beneficiary if it is requested
or required by any Governmental Authority or by Law, including by order or any
other determination of any court or administrative authority or any other legal
proceeding or by Law, to disclose such information (after requesting any
exemption or confidential treatment to the fullest extent permitted by
applicable Law, including but not limited to the exceptions to Wisconsin’s Open
Records Law and the Securities and Exchange Commission’s procedures for
requesting confidential treatment under 17 CFR § 240.24b-2). Prior to making
such disclosure, the relevant Ambac Party or Ambac Parties shall, to the extent
lawfully permitted to do so, provide reasonable advance notice to the affected
Policy Beneficiary prior to such disclosure, and shall, at such Policy
Beneficiary’s expense, reasonably cooperate with the relevant Policy Beneficiary
if such Policy Beneficiary determines to seek (in addition to the steps that the
Ambac Parties themselves are required to take pursuant to the preceding
sentence) to obtain confidential treatment or a protective order concerning such
identification of such Policy Beneficiary.

Section 3.02. Regulatory and Other Authorizations; Notices and Consents. The
Ambac Parties and each Policy Beneficiary, respectively, shall use their or its
commercially reasonable efforts to obtain and maintain all authorizations,
consents, orders and approvals of all Governmental Authorities and officials
that may be or become necessary to be made or secured by them or it for the
execution and delivery of, and the performance of their or its respective
obligations pursuant to this Agreement and the Ancillary Agreements, and will
reasonably cooperate with the other Party in promptly seeking to obtain all such
authorizations, consents, orders and approvals. The Ambac Parties and each
Policy Beneficiary shall reasonably cooperate with one another to resolve
objections, if any, as may be asserted by any Governmental Authority with
respect to the Transactions under any Law. In connection therewith, if any
Action is instituted (or threatened to be instituted) challenging any of the
transactions contemplated hereby as violative of any Law, the Ambac Parties and
each Policy Beneficiary that is party to such Action will reasonably cooperate
with one another to contest and resist any such Action and to have vacated,
lifted, reversed, or overturned any decree, judgment, injunction or other order,
whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents, or restricts consummation of the transactions contemplated
hereby, including by pursuing all available avenues of administrative and
judicial appeal, unless, by mutual agreement, the Ambac Parties and each Policy
Beneficiary that is party to such Action decide that litigation is not in their
respective best interests. Nothing in this Agreement shall require any Party not
otherwise party to such action to commence or

 

15



--------------------------------------------------------------------------------

join in any litigation (including any regulatory or administrative proceeding).
Nothing contained in this Section 3.02 shall require any Party to waive or
release any material benefit, right or remedy of such Party hereunder or under
any Ancillary Agreement or otherwise.

Section 3.03. Further Action. Subject to the terms and conditions of this
Agreement and the Ancillary Agreements, each of the Parties will use its
respective commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to be taken or done by it in order for it to consummate and maintain the
enforceability of the transactions contemplated by this Agreement and the
Ancillary Agreements to which it is (or is contemplated hereby to become) a
party, including (i) preparing and filing as promptly as practicable with any
Governmental Authority or other third party all documentation to effect all
filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents necessary to be effected by it and
(ii) obtaining and maintaining all approvals, non-disapprovals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Authority or other third party that are
necessary, proper or advisable in order for it to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements to which it is (or
is contemplated hereby to become) a party. Notwithstanding any provision herein
to the contrary, it shall be the sole responsibility of the Ambac Parties to
obtain and maintain, and the Ambac Parties shall use their respective
commercially reasonable efforts to obtain and maintain as promptly as
practicable, each of the approvals, non-disapprovals, consents, registrations,
permits, authorizations and other confirmations set forth on Schedule F hereto.
Each Party agrees to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
necessary, or as another Party may request and is commercially reasonable, in
each case solely to the extent consistent with the terms and conditions hereof,
in order for such first Party to consummate or effectuate expeditiously the
transactions contemplated by this Agreement and the Ancillary Agreements to
which it is (or is contemplated hereby to become) a party to be consummated by
it (including, if requested by the Ambac Parties or any Policy Beneficiary,
formal revisions or supplements to the documentation relating to any Amended
CDSs held by such Policy Beneficiary to reflect the amendments thereto set forth
in Section 3.05).

Section 3.04. Further Agreements of the Ambac Parties. From the Closing until
all of the AAC Surplus Notes have been paid in full, redeemed or repurchased
(whether as scheduled or pursuant to a call or other early redemption), the
Ambac Parties agree, for the benefit of the Policy Beneficiaries that hold or
(directly or indirectly) beneficially own AAC Surplus Notes and each other
holder of AAC Surplus Notes from time to time (other than any Ambac Party or an
Affiliate thereof) (collectively, the “Section 3.04 Benefited Parties”), as
follows:

 

16



--------------------------------------------------------------------------------

(a) At all times after the 120th day after the Closing, at least two members of
the board of directors of AAC shall be Unaffiliated Qualified Directors. At all
times after the 180th day after the Closing, at least one-third (and, in any
event not less than three members) of the board of directors of AAC shall be
Unaffiliated Qualified Directors. At the time a statement of qualifications for
any nominee for Unaffiliated Qualified Director is delivered to OCI pursuant to
the Charter Amendment, the Ambac Parties shall deliver a copy of such statement
to each of the Section 3.04 Benefited Parties that has requested such
information to provide such Section 3.04 Benefited Parties with an opportunity
to provide comments to OCI regarding the qualifications, independence and
unaffiliated status of such proposed Unaffiliated Qualified Director.
Notwithstanding the foregoing, if at any time at least two members of the board
of directors of AAC are Unaffiliated Qualified Directors, those actions
specified in this Agreement as requiring the approval of the Unaffiliated
Qualified Directors may be taken upon the unanimous approval of such
Unaffiliated Qualified Directors. In addition, if at any time fewer than two
members of the board of directors of AAC are Unaffiliated Qualified Directors,
those actions specified in this Agreement as requiring the approval of the
Unaffiliated Qualified Directors may be taken (i) upon the approval of the
remaining Unaffiliated Qualified Director (if any) and (ii) if they satisfy the
OCI Approval Standard. If at any time AAC has fewer Unaffiliated Qualified
Directors than is required by the provisions of this Section 3.04(a), AAC shall
use its commercially reasonable efforts to find additional Unaffiliated
Qualified Directors, which efforts shall include considering in its sole
discretion any potential directors recommended by any Section 3.04 Benefitted
Party. Without limiting the foregoing, if at any time the board of directors of
AAC does not include the minimum number of Unaffiliated Qualified Directors
required by this Section 3.04(a), the sole consequence shall be as set forth in
this Section 3.04(a).

(b) The provisions in the Charter Amendment relating to Unaffiliated Qualified
Directors shall not be amended in a manner adverse to the Policy Beneficiaries.

(c) Intentionally Omitted

(d) Other than as permitted pursuant to the provisions of Section 3.04(e) or
Section 3.04(h), AAC and its Subsidiaries shall not write new business
(including through any reinsurance or guarantee arrangement or under existing
treaties), unless (A) approved by OCI and (B) AAC has a financial strength
rating of at least A by S&P and A2 by Moody’s (provided, that if at such time
only one such rating organization is in the business of rating financial
guarantors, then by such organization), or, if neither S&P nor Moody’s is in the
business of rating financial guarantors, then the equivalent rating by any other
nationally recognized statistical rating organization (and, in each case, is not
on negative watch for downgrade while it has a financial strength rating of A or
A2 (or, if applicable, such equivalent thereof)), and except that new business
may be undertaken solely by Everspan (for the avoidance of doubt, without any
reinsurance or other guarantee by AAC or any other Subsidiary of AAC) using the
proceeds of outside capital received by AAC or any of its Affiliates after the
Closing and invested in Everspan, if

 

17



--------------------------------------------------------------------------------

approved by the board of directors of AAC, including a majority of the
Unaffiliated Qualified Directors. For the avoidance of doubt, the provisions of
this Section 3.04(d) shall not apply to (X) any recaptures of policies ceded to
reinsurers if such recapture is specifically approved by OCI at or about the
time of such recapture, (Y) the issuance of a financial guaranty insurance
policy or surety bond (A) pursuant to a contractual commitment in effect on the
date hereof or (B) pursuant to or in connection with the RMBS Remediation Plan,
the SL Remediation Plan, the SA Remediation Plan or any GA Remediation Action,
or (Z) any hedging activity that satisfies the OCI Approval Standard.

(e) AAC will not, and will cause each of its Subsidiaries not to, issue, incur
or assume any Surplus Notes, policies or other material obligations that are
pari passu with or senior to the AAC Surplus Notes (including, without
limitation, debt instruments of Affiliates that are structurally senior to the
AAC Surplus Notes), other than (subject to Section 3.04(f)) (i) the RMBS Surplus
Notes, the SL Surplus Notes and the Other Seg Account Policy Notes, (ii) any
other Surplus Notes or policies that satisfy the OCI Approval Standard or are
approved by the Rehabilitator or the Rehabilitation Court in satisfaction or
partial satisfaction of any liabilities of the Segregated Account, (iii) Surplus
Notes, policies or other material obligations in connection with the RMBS
Remediation Plan, the SA Remediation Plan, the SL Remediation Plan or any GA
Remediation Action, (iv) Surplus Notes, policies or other material obligations
issued to AAC or any of its wholly-owned Subsidiaries (other than Ambac UK) that
satisfy the OCI Approval Standard, or (v) as permitted pursuant to the
provisions of Section 3.04(d) or Section 3.04(h). In addition, the provisions of
this Section 3.04(e) shall not apply to the issuance of a financial guaranty
insurance policy or surety bond pursuant to a contractual commitment in effect
on the Closing Date.

(f) All Surplus Notes shall rank pari passu with or junior to the AAC Surplus
Notes. No Surplus Note issued by AAC shall have a scheduled maturity or
scheduled principal payment prior to the 10th anniversary of the Closing Date,
have an interest rate in excess of 5.1% per annum, or otherwise be on terms
materially more favorable to the holders of such Surplus Notes than the AAC
Surplus Notes; provided that the existence or absence of transfer restrictions
pursuant to section 3(a)(10) or section 4(2) of the Securities Act shall not be
considered a more or less favorable term for the purpose of this subsection. No
principal or interest payment (other than PIK interest) on any indebtedness
ranking junior to the Surplus Notes shall be made until all of the Surplus Notes
have been paid in full, repurchased or redeemed or otherwise provided for to the
satisfaction of OCI. Notwithstanding anything in this Agreement to the contrary,
all Surplus Notes shall be approved by OCI.

(g) Intentionally Omitted

(h) AAC will not, and will cause each of its Subsidiaries not to:

(i) solely with respect to AAC, dissolve or liquidate;

 

18



--------------------------------------------------------------------------------

(ii) merge, consolidate or amalgamate with any other Person (other than mergers,
consolidations or amalgamations between wholly-owned Subsidiaries (other than
Ambac UK) of AAC or, where AAC is the surviving entity, between AAC and its
wholly-owned Subsidiaries (other than Ambac UK));

(iii) solely with respect to AAC, sell, lease, assign, or otherwise dispose or
transfer all or substantially all of its assets in a single transaction or
series of related transactions;

(iv) sell, lease, assign, or otherwise dispose of or transfer assets, or cede
any material business to third parties, with an aggregate (for all such
transactions by all of AAC and all of its Subsidiaries, including transactions
among AAC and its Subsidiaries) fair value exceeding, during any six
month-period (whether (A) in one transaction or any number of related
transactions or (B) any number of unrelated transactions occurring (in the case
of this subclause (B)) within any six month time period), 10% of AAC’s admitted
assets, determined in accordance with statutory accounting principles;

(v) make any Restricted Payment in excess of $5,000,000 in the aggregate (for
all Restricted Payments by AAC and/or any of its Subsidiaries) per annum; or

(vi) create or suffer to exist any Lien on or over its assets (other than
Permitted Liens),

in each case, whether such transaction is with an Affiliate or a non-Affiliate
third party; provided that the transactions set forth below shall not be
prohibited pursuant to this clause (h):

(A) transactions or payments pursuant to Intercompany Agreements;

(B) recaptures of policies ceded to reinsurers that satisfy the OCI Approval
Standard;

(C) Restricted Payments from AAC to AFGI in an amount (1) up to $52 million per
annum solely to pay interest on indebtedness of AFGI outstanding as of March 15,
2010, or any indebtedness issued as a result of a restructuring or refinancing
thereof and (2) up to $7.5 million per annum solely to pay operating expenses of
AFGI; provided that, (x) concurrently with any such Restricted Payment, the
total principal amount, including any capitalized interest thereon, of all
outstanding Surplus Notes shall be prepaid on a pro rata basis by an amount
equal to the amount of such Restricted Payment and (y) such Restricted Payment
satisfies the OCI Approval Standard;

 

19



--------------------------------------------------------------------------------

(D) for the avoidance of doubt, (i) payment of claims and expenses on or in
connection with insurance policies or other insured obligations existing on the
Closing Date in the General Account or thereafter issued as permitted by this
Agreement, (ii) the Secured Note, including payments thereunder, (iii) the
Reinsurance Agreement, including payments thereunder, and (iv) the Cooperation
Agreement, including payments thereunder;

(E)(i) obligations under financial guarantees and related policies and
obligations existing on the Closing Date in the General Account or thereafter
issued as permitted by this Agreement, (ii) investments in accordance with
investment guidelines as required by statutory accounting principles and as
approved by OCI; provided that AAC’s and each of its Subsidiary’s investment
plan and performance shall be reviewed at least annually by the board of
directors of AAC and modified as necessary and approved by the board of
directors of AAC including a majority of the Unaffiliated Qualified Directors;
(iii) dividends or other payments by any Subsidiary of AAC to AAC and (iv) other
investments in AAC or any wholly-owned Subsidiary of AAC (other than Ambac UK)
pursuant to Intercompany Agreements permitted hereby;

(F) transactions related to and arising from the RMBS Remediation Plan, the SL
Remediation Plan, the SA Remediation Plan or any GA Remediation Actions;

(G) bulk cession(s) of liabilities to direct or indirect Subsidiaries together
with a transfer of corresponding assets and necessary capital to such
Subsidiaries that satisfy the OCI Approval Standard;

(H) transactions not permitted by Section 3.04(h)(iv), (v) or (vi) and not
expressly prohibited by, or otherwise contemplated by, subparts (A) through
(G) of this Section 3.04(h) if approved by (i) a majority of the Unaffiliated
Qualified Directors and (ii) that satisfy the OCI Approval Standard; and

(I) transactions otherwise not permitted by this Section 3.04(h) that satisfy
the OCI Approval Standard and, if, after giving effect thereto, AAC has a
financial strength rating of at least A by S&P and A2 by Moody’s (provided, that
if at such time only one such rating organization is in the business of rating
financial guarantors, then by such organization), or, if neither S&P nor Moody’s
is in the business of rating financial guarantors, then the equivalent rating by
any other nationally recognized statistical rating organization (and, in each
case, is not on negative watch for downgrade while it has a financial strength
rating of A or A2 (or, if applicable, such equivalent thereof)).

 

20



--------------------------------------------------------------------------------

(i) With respect to any financial guaranty insurance policy obligation commuted
or CDS terminated pursuant to a Commutation Agreement in respect of which AAC
and ACP have been released from all of their respective obligations, the Ambac
Parties shall cooperate (without having to incur any material obligation or
expenses) with any reasonable requests of any Policy Beneficiary to assist in
the restructuring of the underlying insured transactions, including, without
limitation, by transferring any voting or consent rights held by any Ambac
Party, but only with respect to that portion of the insured obligations that
have been commuted or terminated by such Policy Beneficiary, but only to the
extent permitted by the applicable transaction documents or, if not permitted
and if an Ambac Party is defined as a controlling party, such Ambac Party shall,
at such Policy Beneficiary’s expense and at its reasonable request, cooperate to
use reasonable endeavors to amend the documents to permit such transfer and
shall use reasonable efforts to follow such Policy Beneficiary’s directions.

(j) Other than as set forth on Schedule D-2, no transaction by AAC or any of its
Subsidiaries with Affiliates (including any transaction by AAC with any of its
Subsidiaries) shall be entered into unless such transaction is (i) pursuant to
an Intercompany Agreement and (ii) in accordance with Wis. Stat. §§ 611.61 and
617.21 and Wis. Admin. Code INS § 40.04 (other than with respect to transactions
solely among non-insurance Subsidiaries of AAC) and no Material Intercompany
Agreement (other than as relates to the RMBS Remediation Plan, the SL
Remediation Plan, the SA Remediation Plan or any GA Remediation Action) shall be
entered into or amended in any material respect unless approved by a majority of
the Unaffiliated Qualified Directors.

(k) The Ambac Parties and their respective Affiliates shall not create any new
tax-sharing agreements between or among any of the Ambac Parties, other than the
Tax Sharing Agreement, or amend the Tax Sharing Agreement, in each case other
than as approved by OCI and a majority of the Unaffiliated Qualified Directors.

(l) With the prior consent of OCI, AAC may purchase, repurchase or call AAC
Surplus Notes on a non-pro rata basis pursuant to separate agreements or
arrangements between AAC and any holder thereof.

(m) AAC shall not make any distribution, whether in cash, property, securities
or a combination thereof (other than payments made with common equity or
non-redeemable preferred stock issued by AAC), to the holders of any Surplus
Notes (in their capacities as such) or pay, or commit to pay, or directly or
indirectly redeem, repurchase, retire, prepay, convert, exchange or otherwise
acquire for consideration, or set apart any sum for the aforesaid purpose, any
Surplus Note except with respect to all Surplus Notes on a pro rata basis and on
the same terms, except as permitted by Section 3.04(l).

 

21



--------------------------------------------------------------------------------

Any failure of Ambac UK to comply with the terms of Sections 3.04(d), (e) or
(h) of this Agreement shall not constitute a breach of this Agreement to the
extent such noncompliance was not directed or caused by AAC or its Affiliates
(other than Ambac UK).

Any action expressly permitted by any subsection of this Section 3.04 shall be
permitted notwithstanding the terms of any other subsection of this
Section 3.04, unless such other subsection expressly prohibits such action.

Section 3.05. Treatment of Policies and Transactions. AAC will not transfer or
allocate or seek to have transferred or allocated to the Segregated Account (or
any other segregated account) any policy or contract in the General Account
except (i) as set forth in Section IV of the Plan of Operation or (ii) for
policies or contracts (a) with actual or expected losses that (taken in the
aggregate) are material to the General Account or (b) that threaten the
financial viability of the General Account, in each case as determined by OCI in
its sole and absolute discretion; provided that no such policies or contracts
may be so transferred or allocated to a segregated account unless such transfer
or allocation (i) satisfies the OCI Approval Standards and (ii) otherwise meets
the standards of Wis. Stat. § 611.24. Notwithstanding this Section 3.05 or any
other provision of this Agreement, the right, if any, of a holder or beneficiary
of a policy or contract to contest the transfer or allocation of such policy or
contract to a segregated account on any ground shall not be deemed waived.

Section 3.06. Modifications to Amended CDSs. Effective at the time of the
Closing, all of the CDSs issued by ACP benefitting from policies in the General
Account that are held by the Policy Beneficiaries (the “Amended CDSs”),
including those identified on Schedule I to each applicable Joinder Agreement,
are hereby amended pursuant to Section 9(b) of the ISDA Master Agreement for
each such CDS (prior to giving effect to the amendment below) to delete, solely
for so long as such policies remain in the General Account, the following
“Events of Default,” “Termination Events” or “Additional Termination Events”
with respect to ACP or AAC as the “Defaulting” or “Affected Party” if specified
in the relevant Amended CDS as applicable, it being understood that such
amendment shall cease to be effective, and the Amended CDS shall be deemed
further modified to reinstate such deleted “Events of Default” “Termination
Events” and “Additional Termination Events” in the event the policy related to
such Amended CDS has been transferred or allocated to the Segregated Account (or
any other segregated account):

(a) Misrepresentation (as specified in Section 5(a)(iv) of the 1992 ISDA Master
Agreement);

(b) AAC becoming insolvent in the absence of formal insolvency proceedings (as
specified in Section 5(a)(vii) of the 1992 ISDA Master Agreement);

 

22



--------------------------------------------------------------------------------

(c) ACP becomes subject to any of the conditions specified in Section 5(a)(vii)
of the 1992 ISDA Master Agreement;

(d) Cross Default (as specified in Section 5(a)(vi) of the 1992 ISDA Master
Agreement); and

(e) Any “Termination Event,” “Additional Termination Event” or “Event of
Default” arising as a result of the commencement or continuation of the
rehabilitation of the Segregated Account.

Nothing in this Section 3.06 shall be deemed to limit or impair in any respect
OCI’s rights or positions in regards to the Segregated Account or any new
segregated account under Chapter 645 of the Wisconsin Statutes.

Section 3.07. No Additional Consideration. AAC has not and will not directly or
indirectly pay or cause to be paid any remuneration in the form of cash
payments, securities or other property (including supplemental or additional
interest, fees, collateral or other credit support or otherwise, but excluding
the application of posted collateral in connection with a single CDS transaction
that is not a “Commuted Transaction” on the ABS CDO Consideration Schedule or
the return of posted collateral to the party having posted such collateral), to
any Policy Beneficiary or Affiliate thereof as consideration for or as an
inducement to the entering into by such Policy Beneficiary of this Agreement or
any Ancillary Agreement, other than (a) the consideration specifically
contemplated by this Agreement and/or by the forms of Ancillary Agreements
attached hereto and (b) payments to purchase AAC Surplus Notes under separate
agreements permitted by Section 3.04(l) and payments of fees and expenses and
granting of releases pursuant to agreements granting AAC an option to purchase
AAC Surplus Notes. AAC shall not, directly or indirectly, pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of AAC Surplus Notes as consideration for or as an inducement to the
entering into, or consent to, by any holder of AAC Surplus Notes of any
amendment, waiver, consent, modification, refunding or refinancing of the AAC
Surplus Notes (each, a “Note Amendment”), unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of AAC Surplus
Notes then outstanding that agrees to such Note Amendment.

Section 3.08. Amendment to Forbearance Agreement. The parties agree that the
Forbearance Agreement shall remain in effect, except that clause (a) of the
definition of “Termination Event” set forth therein is hereby amended to read as
follows:

“(a) The earlier of (i) the date that the Settlement Agreement dated as of
June 7, 2010 among the Policy Beneficiaries, AAC, ACP and OCI terminates in
accordance with its terms and (ii) immediately following the “Closing” as
defined in such Settlement Agreement.”

 

23



--------------------------------------------------------------------------------

The foregoing amendment shall become effective upon the occurrence of both
(x) the effectiveness of this Agreement and (y) written consent to such
amendment by OCI. In addition, immediately following the Closing, the
Forbearance Agreement shall be of no further force or effect.

Section 3.09. Reinstatement. If the Commutation Consideration paid to any Policy
Beneficiary has been returned to any of the Ambac Parties because it is
determined that such Commutation Consideration constituted a voidable preference
or fraudulent transfer or conveyance (or otherwise by reason of or in connection
with the insolvency, bankruptcy, rehabilitation or reorganization of any Ambac
Party), the Commutation Agreement executed by such Policy Beneficiary shall be
voided and all rights and remedies of the Ambac Parties and such Policy
Beneficiary as they existed immediately prior to the execution of this Agreement
and the Ancillary Agreements shall be reinstated in full.

Section 3.10. Informational Agreements. AAC shall provide (which shall include
posting information on its website) the Policy Beneficiaries with the Financial
Reporting Packages on a periodic basis as specified in Schedule C. The Ambac
Parties shall make each Financial Reporting Package publicly available when
delivered (or required to be delivered) pursuant to the immediately preceding
sentence (as in effect on the date hereof), except for information set forth in
Part II of Schedule C. The information set forth in Part II of Schedule C shall
only be provided to a Policy Beneficiary to the extent it enters into (and is
not in breach of) a confidentiality agreement in the form of Exhibit H hereto.

Section 3.11. Material Intercompany Agreements. The Ambac Parties represent and
warrant that, as of the Closing Date, all Material Intercompany Agreements have
been disclosed on Schedule D-1 hereto.

ARTICLE 4

CONDITIONS TO CLOSING

Section 4.01. Conditions to Obligations of the Ambac Parties. The obligations of
the Ambac Parties to consummate the Transactions are subject to the fulfillment
or written waiver (by all of the Ambac Parties), at or prior to the Closing, of
each of the following conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of each Policy Beneficiary contained in this Agreement or any
Ancillary Agreement (A) that are not qualified by “materiality” will have been
true and correct in all material respects when made and will be true and correct
in all material respects as of the Closing with the same force and effect as if
made as of the Closing, and (B) that are qualified by “materiality” will have
been true and correct when made and will be true and

 

24



--------------------------------------------------------------------------------

correct as of the Closing with the same force and effect as if made as of the
Closing, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties will be true and correct as of that date, and (ii) the covenants
and agreements contained in this Agreement and each of the Ancillary Agreements
to be complied with by such Policy Beneficiary on or before the Closing will
have been complied with in all material respects;

(b) No Proceeding or Litigation. No Governmental Authority shall have issued an
order, decree or ruling or taken any other Action restraining, rescinding,
enjoining or otherwise prohibiting the Transactions or materially and adversely
altering any component of the Restructuring or any of the Transactions or
otherwise rendering it impossible or unlawful for the Ambac Parties to
consummate the Transactions;

(c) Closing Deliveries. All closing documents required to be delivered under
Section 2.04 hereof shall have been delivered;

(d) Regulatory Approvals. The consents, licenses, approvals, non-disapprovals
and other authorizations, and the filings, set forth in Schedule F hereto shall
have been received; and

(e) No Termination Event. No Termination Event (as defined in the Forbearance
Agreement) shall have occurred, other than the occurrence of the Closing Date.

Section 4.02. Conditions to Obligations of the Policy Beneficiaries. The
obligations of each Policy Beneficiary to consummate the Transactions are
subject to the fulfillment or written waiver (by such Policy Beneficiary), at or
prior to the Closing, of each of the following conditions:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of each Ambac Party contained in this Agreement or any Ancillary
Agreement (A) that are not qualified by “materiality” will have been true and
correct in all material respects when made and will be true and correct in all
material respects as of the Closing with the same force and effect as if made as
of the Closing, and (B) that are qualified by “materiality” will have been true
and correct when made and will be true and correct as of the Closing with the
same force and effect as if made as of the Closing, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties will be true and correct as of
that date, and (ii) the covenants and agreements contained in this Agreement and
each of the Ancillary Agreements to be complied with by any Ambac Party on or
before the Closing will have been complied with in all material respects;

(b) No Proceeding or Litigation. No Governmental Authority shall have issued an
order, decree or ruling or taken any other Action restraining, rescinding,
enjoining or otherwise prohibiting the Transactions or materially and adversely
altering any component of the Restructuring or any of the Transactions or
otherwise rendering it impossible or unlawful for any Policy Beneficiary to
consummate the Transactions;

 

25



--------------------------------------------------------------------------------

(c) Closing Deliveries. The closing documents required to be delivered under
Section 2.03 hereof shall have been delivered;

(d) Regulatory Approvals. The consents, licenses, approvals, non-disapprovals
and other authorizations set forth in Schedule F hereto shall have been received
(and shall remain in full force and effect);

(e) Segregated Account Rehabilitation Plan. Any Segregated Account
Rehabilitation Plan submitted or approved prior to the Closing shall not be
inconsistent with the terms of the Statement of Intent;

(f) Charter Amendment. The Charter Amendment shall have been adopted and become
effective (and shall remain in full force and effect as of the Closing);

(g) Fees and Expenses Paid. The Ambac Parties shall have paid the fees and
expenses of each of the Policy Beneficiaries in accordance with Section 2.03(b);

(h) Delivery of Portfolio Information. Prior to the Closing, AAC shall have
delivered to the Policy Beneficiaries (i) a substantially complete list of the
CUSIPs and Single Risks comprising AAC’s insured portfolio and AAC’s investment
portfolio (which, for the avoidance of doubt, shall include the insured
portfolios of AAC and Ambac UK); provided that AAC will deliver a complete list
within 120 days following the Closing; provided, further, that, to the extent
practicable, any charts, lists, spreadsheets or similar tables shall be provided
in Microsoft Excel format.

(i) Return of Premiums. Such Commuting Policy Beneficiary shall have received
from AAC the premiums and/or other payments contemplated to be returned to it by
Section 3(b) of the Forbearance Agreement; and

(j) No Termination Event. No Termination Event (as defined in the Forbearance
Agreement) shall have occurred, other than the occurrence of the Closing Date.

(k) Ambac UK Obligations. The Ambac UK Reinsurance Agreement has been allocated
to and remains in the Segregated Account and the obligations pertaining to it
are treated consistently with the junior priority of such obligations in a
liquidation proceeding in any Segregated Account Rehabilitation Plan filed or
approved prior to the Closing.

Section 4.03. Frustration of Closing Conditions. Neither the Ambac Parties nor
any Policy Beneficiary may rely on the failure of any condition set forth in
Section 4.01 or Section 4.02, as the case may be, to be satisfied if such
failure was primarily caused by such Party’s or Parties’ breach of any provision
of this Agreement or any Ancillary Agreement.

 

26



--------------------------------------------------------------------------------

ARTICLE 5

TERMINATION AND WITHDRAWAL

Section 5.01. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by any Party, in the event that any Governmental Authority shall have issued
an order, decree or ruling or taken any other Action restraining, rescinding,
enjoining or otherwise prohibiting the Transactions or materially and adversely
altering any component of the Restructuring or any of the Transactions, and such
order, decree, ruling or other Action shall have become final and
non-appealable;

(b) by the mutual written consent at any time of the Ambac Parties and the
Policy Beneficiaries; or

(c) as to any Policy Beneficiary, by written notice from such Policy Beneficiary
to the Ambac Parties and the other Policy Beneficiaries any time after July 31,
2010.

Section 5.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 5.01 (other than pursuant to Section 5.01(c),
which shall only void this Agreement insofar as it pertains to such Policy
Beneficiary), this Agreement and the Ancillary Agreements shall forthwith become
void and there shall be no continuing obligations on the part of any Party
hereto except (a) as set forth in Section 3.01, Section 6.01, Section 6.09 and
Section 6.10 and (b) that nothing herein shall relieve any Party from liability
for any breach of this Agreement and the Ancillary Agreements prior to their
termination.

ARTICLE 6

GENERAL PROVISIONS

Section 6.01. Expenses. Except as otherwise specified in this Agreement
(including, without limitation, Section 2.03(b) and Section 4.02(g) herein) or
any other written agreement, all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the Transactions, shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

Section 6.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be

 

27



--------------------------------------------------------------------------------

deemed to have been duly given or made upon receipt) by delivery in person, by
an internationally recognized overnight courier service, by facsimile or
electronic mail (upon electronic confirmation of delivery), or by registered or
certified mail (postage prepaid, return receipt requested), to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.02;

(a) if to any of the Ambac Parties:

 

          Address:    One State Street Plaza    New York, NY 10004
          Facsimile:    (212) 208-3558           Electronic Mail:   
kdoyle@ambac.com           Attention:   

Kevin Doyle, General Counsel

 

          with a copy to:

 

             Address:    Barbara Goodstein    Michael Groll    Dewey & LeBoeuf
LLP    1301 Avenue of the Americas    New York, NY 10019           Facsimile:   
(212) 259-8000           Electronic Mail:   

bgoodstein@dl.com and

mgroll@dl.com

(b) if to any Policy Beneficiary, to the address, facsimile or electronic mail
address of such Policy Beneficiary listed on Schedule H hereto, with copy to:

 

          Address:    Donald Bernstein    Joseph Hadley    Davis Polk & Wardwell
LLP    450 Lexington Ave.    New York, NY 10017           Facsimile:    (212)
701-5092

          Electronic Mail:

  

donald.bernstein@davispolk.com and

joseph.hadley@davispolk.com

provided, however, that any notice of the termination of this Agreement pursuant
to Section 5.01 must be delivered to the respective Parties shall be given or
made (and shall be deemed to have been duly given or made upon receipt) only by
delivery in person, by an internationally recognized overnight courier service,
or by registered or certified mail (postage prepaid, return receipt requested).

 

28



--------------------------------------------------------------------------------

Section 6.03. [Reserved].

Section 6.04. Entire Agreement. This Agreement and the Ancillary Agreements and
any other agreements expressly contemplated by this Agreement or any Ancillary
Agreement (which, for the avoidance of doubt, shall not include the Statement of
Intent), constitute the entire agreement among all of the Parties with respect
to the Transactions and supersede all prior agreements and undertakings, both
written and oral, between any Ambac Party on the one hand and any Policy
Beneficiary on the other hand with respect to the Transactions. Notwithstanding
the foregoing, the Confidentiality Agreement dated as of September 30, 2009,
between AAC and its affiliates and the Policy Beneficiaries shall remain in full
force and effect according to its terms.

Section 6.05. Assignment. This Agreement may not be assigned by operation of Law
or otherwise without the express written consent of all Parties (which consent
may be granted or withheld in the sole discretion of each of the Parties) and
any such assignment or attempted assignment without such consent shall be void;
provided that this Agreement may be assigned by a Policy Beneficiary without
such consent in connection with or as part of a merger, consolidation or sale of
substantially all of such Policy Beneficiary’s assets to the Person(s) with whom
the Policy Beneficiary is merging or to whom substantially all of such Policy
Beneficiary’s assets are being transferred and that (by operation of Law or
written instrument of assumption) assumes all obligations of the assignor under
this Agreement. For the avoidance of doubt, any transfer that consists solely of
Surplus Notes shall not be considered an assignment of this Agreement.

Section 6.06. Amendment and Waiver. This Agreement may not be amended, altered,
supplemented, waived or modified except by an instrument in writing signed by,
or on behalf of, the Ambac Parties and all of the Policy Beneficiaries; provided
that from and after the Closing, Section 3.10 (and, solely for the purpose of
Section 3.10, any defined term used therein) may be amended, altered,
supplemented, waived or modified by an instrument in writing signed by, or on
behalf of, (i) the Ambac Parties and (ii) a majority of the Policy
Beneficiaries; provided, further, that from and after the Closing, Section 3.04
(except in the case of any amendment to the first sentence of Section 3.04(f))
(and, solely for the purpose of Section 3.04, any defined term used therein) may
be amended, altered, supplemented, waived or modified by (i) an instrument in
writing signed by and only by the Ambac Parties, (ii) with the consent of
Section 3.04 Benefited Parties holding more than 50% in aggregate principal
amount of the AAC Surplus Notes that cast a ballot (disregarding in any such
calculation (in both the numerator and the denominator) the principal amount of
any AAC Surplus Notes that are beneficially owned by any Ambac Party or any of
its Affiliates, or the voting of which any Ambac Party or any of its Affiliates
has the right to direct with respect to such amendment, alteration, supplement,
waiver or modification) and (iii) approved by OCI. No amendment, alteration,
supplement, waiver or modification shall, unless in writing and signed by a
Policy Beneficiary, affect the duties or obligations of such Policy Beneficiary
under this Agreement or any Ancillary Agreement.

 

29



--------------------------------------------------------------------------------

Section 6.07. No Third-Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties and their respective successors
and permitted assigns, and except as provided in Section 6.09 and except that
the Section 3.04 Benefited Parties are third party beneficiaries of Section 3.04
and the proviso to Section 6.06, nothing herein, express or implied, is intended
to or shall confer upon any other Person any legal or equitable right, benefit,
remedy or right of action of any nature whatsoever, arising directly or
indirectly out of, based upon, or in any way related to or in connection with
this Agreement.

Section 6.08. Rights and Remedies. Each Party acknowledges and agrees that each
Party may be irreparably damaged if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any material
breach of this Agreement by another Party may not be adequately compensated by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which such Party may be entitled, at Law or in equity, it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

Section 6.09. Several Liability of the Policy Beneficiaries; Releases. (a) The
obligations, representations, warranties and covenants of the Policy
Beneficiaries under this Agreement and the Ancillary Agreements shall be several
and not joint or joint and several. No Policy Beneficiary shall be liable for
any breach of any other Policy Beneficiary.

(b) Each Policy Beneficiary acknowledges that it has, independently and without
reliance upon any other Policy Beneficiary and based on such documents and
information as it has deemed appropriate, made its own analysis and decision to
enter into this Agreement and its Commutation Agreement and with respect to the
Restructuring. Each Policy Beneficiary also acknowledges that it will,
independently and without reliance upon any other Policy Beneficiary and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
with respect to the Restructuring, any related agreement or any document
furnished hereunder or thereunder, or any other matter relating to any insurance
policy issued by AAC for the benefit of such Policy Beneficiary.

(c) Effective automatically upon, and as of, the Closing, each Policy
Beneficiary releases (i) each other Policy Beneficiary, (ii) the respective
Representatives of each such other Policy Beneficiary (including the Common
Advisors) and (iii) to the extent a Policy Beneficiary’s Affiliate (for the
avoidance of doubt, excluding any Ambac Party or any of its Affiliates) was
involved in the Restructuring, such Affiliate and its Representatives (each
party described in (i), (ii) and (iii), a “Released Party”) from and against any
and all losses, claims, damages, and liabilities, joint or several, to which
such Released Party may be or become subject under any applicable federal, state
or foreign

 

30



--------------------------------------------------------------------------------

law (including common law) or otherwise, caused by or arising in any manner out
of the formulation, negotiation or implementation of this Agreement or any
Ancillary Agreement, the Restructuring or any agreement executed and delivered
in connection with the Restructuring or any document furnished under or in
connection with any of the foregoing, including the service of any Released
Party on any formal or informal negotiating committee or any action taken or
omitted to be taken by it in its capacity as a member of any formal or informal
negotiating committee (subject to the following proviso, the “Released
Matters”); provided, however, that the foregoing release shall not apply with
respect to, and the Released Matters shall not include, any particular loss,
claim, damage or liability, to the extent that such loss, claim, damage or
liability is found in a final judgment by a court of competent jurisdiction to
have resulted primarily from such Released Party’s fraud, willful misconduct or
gross negligence.

Section 6.10. Governing Law and Jurisdiction. Except as provided herein, this
Agreement shall be interpreted under and governed by the Laws of the State of
New York without giving effect to conflicts of law provisions thereof that would
make the law of any other jurisdiction applicable to this Agreement. In the
event that there is a dispute between or among the Parties arising under this
Agreement, the Parties (i) agree that the exclusive forum to seek remedy shall
be to institute a legal proceeding in the courts of the State of New York
located in the City and County of New York or the United States District Court
for the Southern District of New York and (ii) hereby expressly submit to the
personal jurisdiction and venue of such courts for the purposes thereof and
expressly waive any claim of lack of personal jurisdiction and improper venue
and any claim that such courts are an inconvenient forum. Each Party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the address provided to the
Parties in accordance with Section 6.02, such service to become effective 10
days after such mailing.

SECTION 6.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF THE
PARTIES HEREBY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.11.

 

31



--------------------------------------------------------------------------------

Section 6.12. Fully Negotiated Agreement. Each Party has had the opportunity to
negotiate the terms, consult with counsel, and modify the provisions of this
Agreement and the Ancillary Agreements. Therefore, the terms of this Agreement
and the Ancillary Agreements shall be considered and interpreted without any
presumption, inference or rule requiring construction or interpretation of any
provision of this Agreement against the interests of the drafter of the
Agreement. The Ambac Parties acknowledge and agree that each Policy Beneficiary,
on the one hand, and the Ambac Parties and their Affiliates, on the other hand,
have an arms-length business relationship that does not directly or indirectly
give rise to, nor do the Ambac Parties or their Affiliates rely on, any
fiduciary, advisory or agency relationship or duty with respect to any Policy
Beneficiary. Other than relationships under written engagements, no Policy
Beneficiary is advising the Ambac Parties or their Affiliates as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction, as to
which matters the Ambac Parties are relying on their own advisors. Any review by
or on behalf of any Policy Beneficiary of the Ambac Parties, the Transactions,
the other transactions contemplated hereby or other matters relating to such
transactions have been performed solely for the benefit of such Policy
Beneficiary and its Affiliates and not on behalf of any Ambac Party or its
Affiliates. The Ambac Parties further acknowledge that the Policy Beneficiaries
or their Affiliates are full service banks or securities firms engaged in a
broad range of transactions that may involve interests that differ from the
interests of the Ambac Parties and their Affiliates, and that no Policy
Beneficiary or Affiliate thereof has any obligation to disclose such interests
and transactions to the Ambac Parties.

Section 6.13. Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States (U.S.) dollars by wire transfer in immediately available funds.

Section 6.14. Counterparts. This Agreement may be executed and delivered in
multiple counterparts, each of which, when so executed and delivered, shall be
an original, but such counterparts shall together constitute but one and the
same instrument and agreement. A facsimile or Portable Document Format copy of a
signature shall have the same force and effect as an original signature.

Section 6.15. Segregated Account. This Agreement is not an obligation of or
binding upon the Segregated Account but only AAC acting through the General
Account.

[NO FURTHER TEXT ON THIS PAGE]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Ambac Parties and the Policy Beneficiaries have caused
this Agreement to be executed as of the date first written above.

 

AMBAC PARTIES: AMBAC ASSURANCE CORPORATION By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President and General Counsel AMBAC
CREDIT PRODUCTS, LLC By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President and General Counsel AMBAC
FINANCIAL GROUP, INC. By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President and General Counsel



--------------------------------------------------------------------------------

Schedule A

List of Policy Beneficiaries

 

1. BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

 

2. BANCO SANTANDER, S.A.

 

3. BARCLAYS BANK PLC

 

4. BNP PARIBAS

 

5. CANADIAN IMPERIAL BANK OF COMMERCE

 

6. CITIBANK, N.A.

 

7. CITIGROUP GLOBAL MARKETS LIMITED

 

8. COMMERZBANK AG LONDON BRANCH

 

9. CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

10. DEUTSCHE BANK AG LONDON BRANCH

 

11. DEUTSCHE BANK AG NEW YORK BRANCH

 

12. NATIXIS

 

13. NATIXIS FINANCIAL PRODUCTS, INC.

 

14. COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
INTERNATIONAL”

 

15. THE ROYAL BANK OF SCOTLAND PLC

 

16. SOCIÉTÉ GÉNÉRALE

 

17. UBS AG, LONDON BRANCH



--------------------------------------------------------------------------------

Schedule B

List of Commuted Schedule 1 Policies

 

TRANSACTION

ID NUMBER

   POLICY NO.    CUSIP   

SINGLE RISK NAME

   CONSIDERATION

CDS 2006-83

   SF0870BE    688395AB8    OSPREY CDO 2006-1 LTD    $ 7,927,813

CDS 2006-50

   SF0820BE    058521AA3    BALLANTYNE RE PLC    $ 8,473,891

CDS 2007-05

   SF0820BE    058521AA3    BALLANTYNE RE PLC    $ 8,473,891

CDS 2005-44

   SF0745BE    86176EAA4    STONE TOWER CDO II LTD.    $ 6,359,130

CDS 2006-34

   SF0819BE    774262AA7    ROCKWALL CDO LTD    $ 13,510,136

CDS 2007-17

   SF0893BE    77426NAA1    ROCKWALL CDO II, LTD.    $ 27,419,769

CDS 2006-08

   SF0775BE    89608VAA8    TRICADIA CDO 2005-4, LTD    $ 9,689,783

CDS 2006-37

   SF0397BE    89609AAA3    TRICADIA CDO 2006-6 LTD    $ 14,663,572



--------------------------------------------------------------------------------

Schedule C

Financial Reporting Package

Part I

 

•  

Annual and Quarterly Statements filed with OCI for both AAC (divided to account
for the Segregated Account where applicable) and Everspan.

 

•  

Annual Statements filed with the Financial Services Authority for Ambac UK.

 

•  

Annual and Quarterly consolidated GAAP financial statements for AFGI.

 

•  

Quarterly insured portfolio policy level detail for AAC, Ambac UK (to the extent
AAC has any exposure thereto) and Everspan, including CUSIP, Single Risk ID
Name, Gross Par Outstanding, Net Par Outstanding, Internal Credit Rating (with
information redacted to the extent required by confidentiality agreements in
existence as of the date hereof), in Excel spreadsheet form.

 

•  

Quarterly investment portfolio report for AAC, Ambac UK (to the extent AAC has
any exposure thereto) and Everspan in a format substantially consistent with
Schedule D Part 1 of the annual statutory filing.

 

•  

Quarterly report of total commutations executed in the period (including AAC
wrapped RMBS repurchases), including notional commuted, amount and type of
consideration and statutory surplus impact.

 

•  

Annual and Quarterly roll forward of changes to loss reserves and loss
adjustment expense.

 

•  

Aggregated runoff information related to AAC’s net par outstanding, installment
premiums and unearned premium reserve.

Part II

 

•  

Annual and Quarterly consolidating GAAP financial statements for AAC.



--------------------------------------------------------------------------------

Schedule D-1

List of Existing Material Intercompany Agreements

 

1. Credit Agreement, dated as of November 7, 2008, between Ambac Financial
Services, LLC and Ambac Assurance Corporation.

 

2. Credit Agreement, dated as of November 12, 2008, between Ambac Capital
Funding, Inc. and Ambac Assurance Corporation.

 

3. $150,000,000 Promissory Note, dated as of January 2, 2004, issued by Ambac
Conduit Funding LLC to Ambac Financial Group, Inc.

 

4. Amended and Restated 1997 Reinsurance Agreement, dated as of January 1, 1997,
between Ambac Assurance UK Limited and Ambac Assurance Corporation.

 

5. Net Worth Maintenance Agreement, dated as of January 1, 1997, between Ambac
Indemnity Corporation and Ambac Insurance UK Limited.

 

6. Tax Sharing Agreement, dated as of July 18, 1991, by and among Ambac
Financial Group, Inc. (formerly Ambac Inc.), Ambac Assurance Corporation
(formerly Ambac Indemnity Corporation) and each of the other Subsidiaries party
thereto, as amended by Amendment No. 1, effective as of October 1, 1997,
Amendment No. 2, effective November 19, 2009 and Amendment No. 3, effective June
[2], 2010.

 

7. 1997 Reinsurance Agreement, dated as of December 18, 1997, between Ambac
Assurance Corporation and Connie Lee Insurance Company.

 

8. Facultative Reinsurance Agreement, dated as of March 31, 2008, by abnd among
Ambac Assurance Corporation, Ambac Assurance UK Limited and Ambac (Bermuda) Ltd.



--------------------------------------------------------------------------------

Schedule D-2

List of Material Intercompany Agreements Contemplated to be Entered Into
Following the date of this Agreement

 

1. Amended and Restated Cost Sharing Agreement by and among Ambac Assurance
Corporation, Ambac Financial Group, Inc. and Affiliates.

 

2. Advisory Agreement between Ambac Assurance Corporation and its Subsidiaries
and Rangemark Financial Services, Inc. (“Rangemark”) pursuant to which Rangemark
will provide services related to Ambac Assurance Corporations’ insured
portfolio.



--------------------------------------------------------------------------------

Schedule E

12/31/09 Pro Forma Financial Information

Ambac Assurance Corporation

Proforma Financial Statements (in 000’s)

The below proforma financial statements reflect the following as if they
occurred prior to the end of 2009: (i) commutation of CDO of ABS transactions in
CDS form; (ii) commutation of selected non-ABS CDOs in CDS form and (iii)
commutation of selected student loan insurance policies.

The below proforma (i) is not reflective of the allocation of policies to the
seggregated account; (ii) excludes the impact of Participating Policy
Beneficiaries expense reimbursements; and (iii) excludes the impact of return
premiums as contemplated by Section 3 (b) of the Forbearance Agreement.

 

Statutory Basis Balance Sheet

   As reported
12/31/09     [A]     [B]     [C]     Total Impact
of [A] - [C]     Pro-forma
12/31/09  

Bonds

   $ 6,195,483      $ (2,600,000 )        $ (2,600,000 )    $ 3,595,483   

Cash and short term investments

     625,356          (96,518 )      (115,000 )      (211,518 )      413,838   

Common Stocks

     341,318              —          341,318   

Intercompany loans and other invested assets

     847,099        (87,267 )          (87,267 )      759,832                  
                                 

Subtotals, cash and invested assets

     8,009,256        (2,687,267 )      (96,518 )      (115,000 )     
(2,898,785 )      5,110,471                                                    

Current income taxes receivable

     425,821              —          425,821   

Other assets

     98,434              —          98,434                                      
             

Total Assets

     8,533,511        (2,687,267 )      (96,518 )      (115,000 )     
(2,898,785 )      5,634,726                                                    

Loss and LAE Reserves

     1,136,984              —          1,136,984   

Unearned Premiums

     2,364,519              —          2,364,519   

Estimated impairments on CDS

     3,841,324        (3,809,224 )      (32,100 )        (3,841,324 )      —  
  

Contingency Reserves

     336,056              —          336,056   

Accrued Expenses and other liabilities

     52,760              —          52,760                                      
             

Total Liabilities

     7,731,643        (3,809,224 )      (32,100 )      —          (3,841,324 ) 
    3,890,319                                                    

Common Stock

     82,000              —          82,000   

Preferred Stock

     26,411              —          26,411   

Paid in Capital

     3,526,088              —          3,526,088   

Unassigned surplus

     (2,832,631 )      (878,043 )      (64,418 )      (175,000 )      (1,117,461
)      (3,950,092 ) 

Surplus Notes

     —          2,000,000          60,000        2,060,000        2,060,000   
                                                

Total Surplus

     801,868        1,121,957        (64,418 )      (115,000 )      942,539     
  1,744,407                                                    

Total Liabilities and surplus

   $ 8,533,511      $ (2,687,267 )    $ (96,518 )    $ (115,000 )    $
(2,898,785 )    $ 5,634,726                                                    

Statutory Basis Statement of Income

   As reported
12/31/09     [A]     [B]     [C]     Total Impact
of [A] - [C]     Pro-forma
12/31/09  

Net premiums earned

   $ 796,371              $ 796,371   

Loss and LAE incurred

     (1,508,698 )          (175,000 )      (175,000 )      (1,683,698 ) 

Other underwriting expenses incurred

     (113,274 )            —          (113,274 ) 

Gains on reinsurance commutations

     348,391              —          348,391                                    
               

Net underwriting loss

     (477,210 )      —          —          (175,000 )      (175,000 )     
(652,210 )                                                  

Net investment income

     467,509              —          467,509   

Net realized capital gains (losses)

     (3,026,926 )      (878,043 )      (64,418 )        (942,461 )     
(3,969,387 )                                                  

Net investment loss

     (2,559,417 )      (878,043 )      (64,418 )      —          (942,461 )     
(3,501,878 )                                                  

Miscelleneous income

     73,494              —          73,494                                      
             

Net income before taxes

     (2,963,133 )      (878,043 )      (64,418 )      (175,000 )      (1,117,461
)      (4,080,594 )                                                  

Federal income tax

     (483,521 )            —          (483,521 )                                
                 

Net Loss

   $ (2,479,612 )    $ (878,043 )    $ (64,418 )    $ (175,000 )    $ (1,117,461
)    $ (3,597,073 )                                                  

Notes:

 

[A] To record commutation of CDO of ABS transactions ($2.6 bn commutation
payment and issuance of $2.0 bn of surplus notes). Accounting for surplus note
issuance subject to final discussions with OCI. Includes additional loss on the
termination of first loss protection on one transaction of $87.3 million.

 

[B] To record commutation of non CDO of ABS transactions based on agreed upon
pricing. This excludes the non-priced transaction (Helios).

 

[C] To record commutation of student loan insurance policies for $115 million
cash plus surplus notes of $60 million.; assumes assessed losses exceed the cap.
Accounting for surplus note issuance subject to final discussions with OCI.





--------------------------------------------------------------------------------

Schedule F

Regulatory Approvals (Ambac Parties)

 

•  

Non-disapproval of Form D from the Wisconsin Office of the Commissioner of
Insurance related to the Settlement Agreement and the agreements and
transactions contemplated thereby.

 

•  

Approval of the issuance of the AAC Surplus Notes from the Wisconsin Office of
the Commissioner of Insurance.

 

•  

Approval of the Special Deputy Commissioner on behalf of the Segregated Account
related to the Settlement Agreement and the agreements and transactions
contemplated thereby.



--------------------------------------------------------------------------------

Schedule G

Reserved



--------------------------------------------------------------------------------

Schedule H

Notice Addresses for Policy Beneficiaries

Omitted



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT

JOINDER AGREEMENT (this “Joinder Agreement”), dated as of
[                    ], is entered into pursuant to the Settlement Agreement,
dated as of [        ], 2010 (as amended, supplemented or otherwise modified
from time to time, the “Settlement Agreement”), among AMBAC ASSURANCE
CORPORATION, a Wisconsin-domiciled insurance company (“AAC”), AMBAC CREDIT
PRODUCTS, LLC, a Delaware limited liability company (“ACP”), AMBAC FINANCIAL
GROUP, INC., a Delaware corporation (“AFGI”) and the beneficiaries of financial
guaranty insurance policies issued by AAC that may become a Party to the
Settlement Agreement. Unless otherwise defined herein, capitalized terms used
herein and defined in the Settlement Agreement shall have the meanings given to
them in the Settlement Agreement.

RECITALS:

WHEREAS, the party hereto wishes to enter into the Settlement Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Joinder to the Settlement Agreement. The party hereto confirms that it has
received a copy of the Settlement Agreement and such other documents and
information as it has deemed appropriate to conduct its own analysis and make
its own decision to enter into this Joinder Agreement and agrees to:

(a) join and become a Party to the Settlement Agreement as a Policy Beneficiary
thereunder;

(b) be bound by, and hereby confirms, all covenants, agreements, consents,
submissions, appointments, benefits and acknowledgments attributable to a Policy
Beneficiary in the Settlement Agreement; and

(c) perform all obligations required of it as a Policy Beneficiary by the
Settlement Agreement.

2. Effective Date. Upon execution, the party hereto shall promptly provide
delivery of an executed copy of this Joinder Agreement to AAC and Davis Polk &
Wardwell LLP as counsel to the Policy Beneficiaries. This Joinder Agreement
shall become effective upon delivery to AAC.



--------------------------------------------------------------------------------

3. Governing Law. This Joinder Agreement shall be interpreted under and governed
by the Laws of the State of New York, without giving effect to conflicts of law
provisions thereof.

4. Signature Pages. A facsimile or Portable Document Format copy of a signature
shall have the same force and effect as an original signature.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this Joinder Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
date first written above.

 

[POLICY BENEFICIARY] By:  

 

  Name:   Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AAC SURPLUS NOTE

Previously filed as Exhibits A and B to the Fiscal Agency Agreement, dated as of
June 7, 2010, by and between Ambac Assurance Corporation and The Bank of New
York Mellon, as fiscal agent, which was filed as Exhibit 10.3 to the Company’s
Current Report on Form 8-K, dated June 8, 2010.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CHARTER AMENDMENT

ARTICLE OF AMENDMENT

AMBAC ASSURANCE CORPORATION

Pursuant to the authority and provisions of Chapters 611 and 180 of the
Wisconsin Statutes, the following Article of Amendment to the Restated Articles
of Incorporation (as previously amended) of Ambac Assurance Corporation, a
Wisconsin stock insurance corporation (the “Corporation”), was duly approved by
the Board of Directors of the Corporation at a meeting held on June 1, 2010:

 

  1. Paragraph 1 of the SEVENTH Article is hereby amended by deleting the
existing text in its entirety and substituting therefor the following:

SEVENTH: (1) The business and affairs of the Corporation shall be managed by a
Board of Directors. The number of directors constituting the Board of Directors
is five. Thereafter, the number of directors shall be such number as is fixed
from time-to-time by the Bylaws. Directors need not be either stockholders of
the Corporation nor residents of Wisconsin.

 

  2. The Articles of Incorporation are hereby amended by adding the following
Paragraph 10 in the SEVENTH Article:

(10)(a) Unaffiliated Qualified Directors: Definitions.

For the purposes of this Paragraph 10 of the SEVENTH Article, the following
terms shall have the following meanings:

“AAC Surplus Notes” shall have the meaning ascribed to such term in the
Settlement Agreement.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the specified Person. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “controlled” have meanings correlative
thereto. For the avoidance of doubt, no Person will be deemed to control another
Person by virtue of acting in an agency, advisory, asset management, investment
management, fiduciary or similar capacity.

 

C-1



--------------------------------------------------------------------------------

“Amendment” means any amendment, alteration, replacement, rescission or repeal,
howsoever effected, including (without limitation) (x) any amendment,
alteration, replacement, rescission or repeal of the terms of this Paragraph 10
in connection with (including any restatement or replacement of these Articles
of Incorporation in connection with (including without limitation the adoption
of a governing document for any entity surviving or resulting from)) any merger
or consolidation involving the Corporation, (y) any conversion of the
Corporation into another form of entity and/or (z) the filing of any certificate
or agreement of merger or consolidation, plan of reorganization or other
instrument, in each case howsoever designated, pursuant to any section of the
Wisconsin Statutes which would have the effect of amending, altering, replacing,
rescinding or repealing this Paragraph 10 and (ii) the terms “Amend” and
“Amended” shall have correlative meanings.

“OCI” means the Office of the Commissioner of Insurance of the State of
Wisconsin.

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Policy Beneficiaries” means those Persons listed on Schedule A to the
Settlement Agreement.

“Qualified” means a person, as reasonably determined by the Corporation, who has
the personal characteristics of independence, integrity, high personal and
professional ethics, sound business judgment, and the relevant experience and
ability and willingness to commit sufficient time to serving on the board of
directors of the Corporation.

“Regulation S-K” means 17 CFR Part 229, as amended.

“Settlement Agreement” means that certain settlement agreement by and among the
Corporation, Ambac Credit Products, LLC, Ambac Financial Group, Inc. and the
Policy Beneficiaries.

“Unaffiliated” means a person, as reasonably determined by the Corporation, who
(i) qualifies as an independent director on the board of directors of the
Corporation under the listing standards of the New York Stock Exchange, (ii) is
not an officer or employee of the Corporation, or a director, officer or
employee of any Affiliate of the Corporation and (iii) immediately prior to his
appointment is not a director of the Corporation.

“Unaffiliated Qualified Director” means a director of the Corporation who is
Unaffiliated and Qualified. Unaffiliated Qualified Directors for this purpose
shall not include any director appointed solely by the vote of the Corporation’s
Holders (as defined in Section 3 of Division A of the FIFTH Article).

 

2



--------------------------------------------------------------------------------

(10)(b) Unaffiliated Qualified Directors: Appointment Process.

 

(i) At all times after September 30, 2010, at least two members of the board of
directors of the Corporation shall be Unaffiliated Qualified Directors. If at
any time after September 30, 2010 but prior to November 29, 2010 fewer than two
members of the board of directors of the Corporation are Unaffiliated Qualified
Directors, the Corporation shall use its commercially reasonable efforts to find
additional Unaffiliated Qualified Directors, including as set forth in the
Settlement Agreement.

 

(ii) At all times after November 29, 2010, at least one-third (and, in any event
not less than three members) of the board of directors of the Corporation shall
be Unaffiliated Qualified Directors. If at any time after November 29, 2010
fewer than one-third (and, in any event, fewer than three members) of the board
of directors of the Corporation are Unaffiliated Qualified Directors, the
Corporation shall use its commercially reasonable efforts to find additional
Unaffiliated Qualified Directors, including as set forth in the Settlement
Agreement.

 

(iii) Nominees for election as Unaffiliated Qualified Directors shall be
approved by a vote of (i) not less than 75% in number of the members of the
board of directors of the Corporation and (ii) at least a majority of the
Unaffiliated Qualified Directors then serving (if any).

 

(iv) At least 30 days prior to an Unaffiliated Qualified Director being elected,
the name of such Unaffiliated Qualified Director and a detailed statement of
such Unaffiliated Qualified Director’s background and qualifications shall be
delivered to the OCI or its successor agency. Such detailed statement of
qualifications shall include at least the information required by items
401(e)(1) and (2) of Regulation S-K.

(10)(c) Unaffiliated Qualified Directors: Amendments.

The terms of this Paragraph 10 shall not be Amended in a manner adverse to the
Policy Beneficiaries until the AAC Surplus Notes have been paid in full,
redeemed or repurchased (whether as scheduled or pursuant to a call or other
early redemption).

(10)(d) Unaffiliated Qualified Directors: Conflicting Language.

The terms of this Paragraph 10 shall apply notwithstanding anything to the
contrary elsewhere in these Articles of Incorporation. In the event of any
inconsistency between any of the terms of this Paragraph 10 and any other term
of these Articles of Incorporation, the terms of this Paragraph 10 shall
prevail.

 

3



--------------------------------------------------------------------------------

  3. The TENTH Article is hereby amended by deleting the existing text in its
entirety and substituting therefor the following:

Subject to Paragraph 10(c) of Article SEVENTH of these Articles of
Incorporation, amendments to these Articles of Incorporation may be made at any
special meeting of stockholders duly called for that purpose, or at any annual
meeting of stockholders; provided that a statement of the nature of the proposed
amendment is included in the Notice of Meeting, upon receiving the affirmative
vote of the holders of at least two-thirds of the shares entitled to vote
thereon.

 

4



--------------------------------------------------------------------------------

The undersigned officer of Ambac Assurance Corporation (the “Corporation”)
certifies:

The foregoing Article of Amendment of said Corporation were approved at a
special meeting of the Board of Directors held in accordance with Sections
611.29 and 180.1003 of the Wisconsin Statutes on June 1, 2010.

Executed by the undersigned in duplicate and seal affixed as of this 2nd day of
June 2010.

 

AMBAC ASSURANCE CORPORATION By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMMUTATION AGREEMENT

Previously filed as Exhibit 10.2 to the Company’s Current Report on Form 8-K,
dated June 8, 2010.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF FISCAL AGENCY AGREEMENT

Previously filed as Exhibit 10.3 to the Company’s Current Report on Form 8-K,
dated June 8, 2010.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F1

FORM OF LEGAL OPINION

Omitted

 

F1-1



--------------------------------------------------------------------------------

EXHIBIT F2

FORM OF WISCONSIN LEGAL OPINION

Omitted

 

F2-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TAX SHARING AGREEMENT

Previously filed as Exhibit 10.4 to the Company’s Current Report on Form 8-K,
dated June 8, 2010.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF FINANCIAL REPORTING PACKAGE CONFIDENTIALITY

AGREEMENT

[            ], 2010

Re: Confidentiality Agreement for Confidential Financial Reporting Package
Information

Ladies and Gentlemen:

Pursuant to that certain Settlement Agreement (the “Settlement Agreement”),
dated as of the date hereof, among Ambac Assurance Corporation, a
Wisconsin-domiciled insurance company (“AAC”), Ambac Credit Products, LLC, a
Delaware limited liability company (“ACP”), Ambac Financial Group, Inc., a
Delaware corporation (“AFGI”, and together with AAC and ACP, the “Company”), and
the policy beneficiaries party thereto, there shall be made available pursuant
to Part II of Schedule C to the Settlement Agreement to the policy beneficiary
signatory hereto (the “Policy Beneficiary” and together with the Company, the
“Parties” ), its affiliates, and its and its affiliates’ representatives certain
information that is confidential and proprietary in nature (the “Confidential
FRP Information”). The Company and the Policy Beneficiary agree as follows:

1. The Policy Beneficiary acknowledges and agrees that it shall treat the
Confidential FRP Information as Confidential Information (as defined in that
certain Confidentiality Agreement dated September 30, 2009, among the Company
and its affiliates, the Policy Beneficiary and those financial institutions
party thereto (the “September 2009 Confi”), which is attached hereto as Exhibit
A) in accordance with the September 2009 Confi (disregarding the first sentence
and last two sentences of paragraph 1 thereof, and disregarding paragraph 2
thereof); provided that disclosure of the Confidential FRP Information pursuant
to clause (b) of paragraph 1 of the September 2009 Confi shall only be permitted
if the recipient Financial Institution Group (as defined in the September 2009
Confi) has executed a confidentiality agreement with the Company on similar
terms as this Confidentiality Agreement. Notwithstanding any provision of the
September 2009 Confi, including paragraph 12 thereof, the Confidential FRP
Information shall be kept confidential in accordance with the September 2009
Confi for 18 months after the date of receipt of such Confidential FRP
Information. Further, the Policy Beneficiary may disclose the Confidential FRP
Information to a transferee or prospective transferee (in each case, direct or
indirect) of any right, title or interest in any

 

H-1



--------------------------------------------------------------------------------

of the AAC Surplus Notes, the Amended CDSs (each, as defined in the Settlement
Agreement) and any policy issued with respect to any Amended CDS that has agreed
in writing prior to any such disclosure to abide by the terms of this
Confidentiality Agreement.pp1

2. This Confidentiality Agreement shall be governed by and interpreted under the
laws of the State of New York (without regard to its principles of conflicts of
laws other than New York General Obligations Law 5-1401). Each of the Parties
irrevocably and unconditionally (a) submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York sitting in New York County, and any appellate court thereof, in any
action or proceeding arising out of or relating to this Confidentiality
Agreement, or for recognition or enforcement of any judgment in respect of this
Confidentiality Agreement, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court; (b) waives any objection to the laying
of venue of any such action, suit or proceeding in any such courts; (c) waives
and agrees not to plead or claim that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum; and
(d) waives any right it may have to a trial by jury in any action or proceeding
arising out of or relating to this Confidentiality Agreement.

3. In the event that any term or provision of this Confidentiality Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, in whole or in part, the remaining terms and provisions of this
Confidentiality Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by applicable law, and such
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the Parties with respect to such invalid or unenforceable term or
provision.

4. This Confidentiality Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument, and it shall constitute sufficient proof of this
Confidentiality Agreement to present any copy, copies, or facsimiles signed by
the Party to be charged.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

If the foregoing is acceptable to the Policy Beneficiary, please execute and
return one copy of this letter, whereupon this letter shall constitute a binding
agreement between the Company and the Policy Beneficiary with respect to the
subject matter hereof.

 

AMBAC FINANCIAL GROUP INC

 

By:

Title:

AMBAC ASSURANCE CORPORATION

 

By:

Title:

AMBAC CREDIT PRODUCTS, LLC

 

By:

Title:

 

3



--------------------------------------------------------------------------------

Accepted and agreed as of the

date first set forth above:

[NAME OF POLICY BENEFICIARY] By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT A

September 2009 Confi

 

5